292 F.2d 271
UNITED STATES of America ex rel. James Jesse WRIGHT, Appellant,v.William J. BANMILLER, Warden, State CorrectionalInstitution, Pliladelphia, Pennsylvania, andCommonwealth of Pennsylvania.
No. 13560.
United States Court of Appeals Third Circuit.
Submitted June 6, 1961.Decided July 7, 1961.

Appeal from the United States District Court for the Eastern District of Pennsylvania.  Egan, J.
James Jesse Wright, pro se.
James C. Crumlish, Jr., Dist. Atty.,
Anthony J. Smith, Asst. Dist. , atty., Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
We can see no error in the proceedings in the court below.  The order denying the appellant's petition for writ of habeas corpus and for injunctive and other relief will be affirmed.